--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
AND PLAN OF REORGANIZATION


This Asset Purchase Agreement and Plan of Reorganization (“Agreement”) is made
and entered into as of July 23, 2010, by and between, Team Awesome Productions,
Inc., located at 78 1st Street, 2nd Floor, San Francisco, CA 94105 (the
“Seller”) and CrowdGather, Inc., located at 20300 Ventura Boulevard, Suite 330,
Woodland Hills, California  91364 (the “Purchaser”). Purchaser and Seller are
collectively referred to herein as the “Parties” and each individually as a
“Party.”


 
RECITALS
 
A. The Purchaser desires to acquire the Purchased Assets (as defined below), on
the terms and subject to the conditions specified in this Agreement.
 
B.           The Seller desires to sell and convey all of its rights, title and
interest the Purchased Assets to the Purchaser, on the terms and subject to the
conditions specified in this Agreement.
 
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree to the
foregoing and as follows:
 
1.           Purchase and Sale of Assets


1.1. Purchase of Assets. On the terms and subject to the conditions contained in
this Agreement, at the Closing (as defined below), Purchaser shall purchase from
Seller, and Seller shall sell, convey, assign, transfer and deliver to
Purchaser, good and valid title to all of Seller’s specified forums  products
(“Forums”) (including all the assets that constitute the Forums) and the assets
listed in clauses “(a)” through “(e)” below (collectively, the “Purchased
Assets”), free and clear of any lien, encumbrance, pledge, hypothecation,
charge, mortgage, security interest, or restriction of any nature
(“Encumbrances”),  including without limitation the following properties,
rights, interests and tangible and intangible assets:


(a) all of Seller’s specified Forums (including products under development),
technology and intellectual property rights relating to, necessary for or used
in the conduct of, or otherwise constituting, the business of Seller as now
conducted at each of the domains specified on Exhibit A attached hereto or as
currently contemplated by Seller to be conducted in the future (the “Business”),
including without limitation all assets relating to Seller’s proprietary
technology platform and all other software, tangible assets and additional
assets of Seller necessary to permit Purchaser to continue the Business;


(b) the completed websites located at each of the domains specified on Exhibit A
attached hereto (the “Websites”), including, but not limited to, any and all
associated software used in building and/or maintaining the Websites, each of
the Websites users lists and databases containing any of the Websites’ user
information or other information related to the Websites and any other
intellectual property related to the Websites, including, but not limited to,
trademarks related to the Websites, its products and services, copyrights in
software and creative content, trade secrets, and other intellectual property
rights and licenses of various kinds related to the Website;
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) the domain names listed on Exhibit A (the “Domain Names”);


(d) all of the trade secrets, know-how, inventions, designs, drawings and other
intellectual property that are or were used in the Forums, and all goodwill of
the Forums (the “Purchased IP”);


(e) all Claims (as defined below), including Claims for past infringement of
Purchased IP, of Seller against other parties to the extent related to the
Purchased Assets (regardless of whether or not such Claims have been asserted by
Seller), and all rights of indemnity, warranty rights, rights of contribution,
rights to refunds, rights of reimbursement and other rights of recovery
possessed by Seller (regardless of whether such rights are currently
exercisable), in each case to the extent related to the Purchased Assets.
“Claim” shall mean and include all past, present and future disputes, claims,
controversies, demands, rights, obligations, liabilities, actions and causes of
action of every kind and nature, including:  (i) any unknown, unsuspected or
undisclosed claim; and (ii) any claim, right or cause of action based upon any
breach of any express, implied, oral or written contract or agreement; and
 
1.2           Agreements Relating to Transfer of Purchased Assets.
 
(a) Any and all software, including all related documentation, (including,
without limitation, one copy of all existing Source Code in Seller’s possession
or under Seller’s control for all computer programs included in the Purchased
Assets, which shall include (if existing) the fully commented Source Code,
annotated Source Code listings, flow charts, decision tables, schematics,
drawings, specifications, documentation, design details, and other related
documents that pertain to all software owned, possessed or used by Seller in
connection with the Business and such technology and documentation (if existing)
sufficient to allow for complete restoration, utilization, and modification of
such software, and will be sufficient to allow a computer programmer reasonably
skilled in the art to compile/build such software into machine readable form and
documentation as is necessary to understand the design, structure and
implementation of all such software) that constitutes a Purchased Asset and any
of the other Purchased Assets that is currently held in electronic form that can
be transmitted electronically will be so transmitted to Purchaser at the
Closing.  


(b) Immediately after the Closing, Seller shall cause to be provided to
Purchaser all materials and information that are or were used in the Purchased
Assets, and shall take all other steps reasonably required to enable Purchaser
to obtain possession of, and to exploit, the Purchased Assets.


1.3             Assumption of Liabilities.  Except as set forth in Exhibit C,
Purchaser shall not assume any liabilities of Seller (whether or not related to
the Purchased Assets) or otherwise relating to any of the Purchased Assets,
including: (i) any tax liabilities of Seller relating to the time period prior
to the Closing Date (as defined below); (ii) except as set forth in Section
13.11 hereof, any liabilities of Seller relating to accounts payable,
indebtedness, legal services, accounting services, financial advisory services,
investment banking services or other professional services performed in
connection with the sale of the Purchased Assets; and (iii) any wages, salaries,
redundancy, notice, severance payments or other liabilities relating to any
employee of Seller.


1.4           No Transfer of Specified Assets.  Notwithstanding any of the
foregoing, to the extent that Seller is deemed to own or control the “Tal.ki”
business (including the technology and intellectual property underlying such
business) or the “Meetro” technology or underlying intellectual property,
nothing herein shall constitute a transfer of such assets to Purchaser.


 
2

--------------------------------------------------------------------------------

 
 
2.           Purchase Price.


2.1. Purchase Price and Costs of Transfer. The purchase price for the Purchased
Assets shall be Nine Hundred Thousand Ninety Dollars ($990,000) (the “Purchase
Price”), payable to Seller solely in shares of the Purchaser’s voting common
stock (“Shares”). The number of Shares to be issued to the Seller shall be
calculated by dividing Nine Hundred Thousand Ninety Dollars ($990,000) by the
15-day volume weighted average price (VWAP) of the Purchaser’s common stock, the
15th day of which shall be the Trading Day (as defined below) immediately
preceding the Closing Date. Trading Day shall mean a day on which the New York
Stock exchange is open for business. Purchaser shall deliver the Shares within
ten (10) days of the Closing Date subject to compliance with the applicable
federal and state securities laws.


2.2. Registration Rights. In the event the Purchaser files a registration
statement with the Securities and Exchange Commission pursuant to the Securities
Act of 1933 (“Registration Statement”), the Seller shall have the right to
request that the Purchaser include in that Registration Statement the Shares
held by the Seller. If the Company proposes to file a registration statement as
set forth above, then it shall promptly give Seller written notice of such
registration.  Upon the written request of Seller given within ten (10) calendar
days after mailing of such notice by the Company, the Company shall use its best
efforts to cause that Registration Statement to become effective, and to cause
to be registered all of the Shares that Seller has requested to be registered;
or, in the event that the registration statement does not cover all of Seller’s
requested securities to be registered, then Seller shall be entitled to include
an amount of its Shares proportionate to the quotient obtained by dividing (i)
Seller’s outstanding Shares, by (ii) the total number of outstanding restricted
shares of the Company either as of the date of this Agreement or as of the date
of registration, whichever is less. If the Registration Statement is for an
underwritten offering, then the Purchaser shall so advise the Seller.  In such
event, the right of the Seller to include the Seller’s Shares in such
registration shall be conditioned upon such Seller’s participation in such
underwriting and the inclusion of such Shares in the underwriting to the extent
provided herein.  The Seller proposing to distribute the Shares through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriters selected for such underwriting. For purposes of
clarification, all references to “Seller” in this Section 2.2 shall be deemed to
include Seller’s stockholders who may, as a result of this transaction, receive
Shares directly or indirectly.


 
3

--------------------------------------------------------------------------------

 


3. Obligation of Seller to Provide Consultants. In connection with the
Agreement, Seller shall arrange for Purchaser to enter into six independent
contractor agreements with six individuals, including the Chief Technology
Officer of the Seller (each shall hereinafter be referred to as a “Consultant”).
Such independent contractor agreements shall contemplate: (i) collective
compensation of Three Hundred Thousand Dollars ($300,000) payable in Shares,
(ii) term of no less than six months; and (iii) six month vesting provisions,
which provide that such Shares will vest if such Consultant continues to serve
as a Consultant to the Purchaser for a minimum period of six months after the
Closing Date. Such independent contractor agreements shall be executed at the
Closing.


4. Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place immediately following the execution of this Agreement and the other
agreements at the offices of Purchaser  on or before July 23, 2010 (the “Closing
Date”). At the Closing, the following shall occur:


4.1 Seller shall deliver, convey and transfer to Purchaser possession of the
Purchased Assets, including, but not limited to, all of the Domain Names through
transfer via Godaddy.com or a similar domain registration service, and Purchaser
shall review and verify the Purchased Assets are properly accounted for and
operational without any service interruption to users of those sites;


4.2 Seller shall deliver to Purchaser one copy of all existing Source Code in
Seller’s possession or under Seller’s control for all computer programs included
in the Purchased Assets, which shall include (if existing) annotated Source Code
listings, flow charts, decision tables, schematics, drawings, specifications,
documentation, design details, and other related documents that pertain to all
software owned, possessed or used by Seller in connection with the Business and
such technology and documentation (if existing) as is necessary for a database
computer programmer reasonably skilled in the art to understand the design,
structure, and implementation of such software;
 
 
4

--------------------------------------------------------------------------------

 


4.3 Purchaser shall issue and deliver the Shares to Seller within ten (10) days
of Closing Date subject to compliance with the applicable federal and state
securities laws;


4.4 Seller and Purchaser shall execute and deliver a separate licensing
agreement, in the form attached hereto as Exhibit B (the “Licensing Agreement”)
which shall provide that the Purchaser shall received a royalty free, worldwide,
perpetual license to use this source code to build derivative forum
products.  The Licensing Agreement shall restrict Purchaser from launching a
site competitive to the current business of Tal.ki and will be executed at
Closing. “Source Code” shall include, but is not limited to, the fully commented
source code for the software owned, possessed, developed or used by Seller in
the Business, macros, scripts, specialized routines, procedures and
documentation sufficient to allow for complete restoration, utilization, and
modification of such software, and will be sufficient to allow a computer
programmer reasonably skilled in the art to compile/build such software into
machine readable form; and


4.5 Each Consultant shall execute and enter into an independent contractor
agreement with Purchaser on the terms agreed between Purchaser and each
Consultant.
 
5.           Seller’s Representations and Warranties. Seller hereby represents
and warrants to Purchaser that:


5.1 Organization and Corporate Power.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Seller is qualified to do business in every jurisdiction in which
such qualification is necessary, except where the failure to so qualify has not
had or would not reasonably be expected to have a material adverse effect on
Seller, the Business or any of the Purchased Assets.  Seller has all necessary
power and authority to own, lease and operate the Purchased Assets and to
operate the Business as now being conducted. Seller is not in default under or
in violation of any provision of its certificate of incorporation or bylaws.


5.2 Authorization of Transactions.  Seller has full corporate power and
authority to execute and deliver this Agreement and the other Transactional
Agreements and to consummate the Transactions and to perform its obligations
hereunder and thereunder.  The board of directors of Seller has duly approved
this Agreement and has duly authorized the execution and delivery of this
Agreement.  This Agreement have been duly executed and delivered by Seller, and
constitute the valid and binding agreements of Seller, enforceable against
Seller in accordance with their terms, except as such enforcement may be limited
by application of equitable remedies and principles and by insolvency,
moratorium, bankruptcy, and similar laws.  The approval of the stockholders of
Seller is required to execute and deliver this Agreement.


5.3 Absence of Conflicts. Neither the execution, delivery or performance of this
Agreement nor the consummation and performance of the transactions contemplated
by the Agreement will:  (i) result in the imposition or creation of any
Encumbrances upon any of the Purchased Assets (ii) result in a violation of any
applicable law or any provisions of any of the organizational documents of the
Seller; (iii) result in a breach of any contract to which the Seller is a party;
or (iv) result in a violation of any judgment, order or decree to which the
Seller or the Purchased Assets are subject.


5.4 Title to Properties. Seller owns and has good and valid title to, all of the
Purchased Assets free and clear of any Encumbrances and the imperfections of
title and the Encumbrances, if any, set forth on the Disclosure Schedule do not
detract from the value or interfere with the use of the Purchased Assets.


 
5

--------------------------------------------------------------------------------

 
 
5.5 Intellectual Property. 


(a) Seller has sole right, title and interest to all of the intellectual
property underlying the Purchased Assets free and clear of any liens or other
Encumbrances and has a valid right to use and otherwise exploit, and to license
others to use and otherwise exploit, all of the intellectual property underlying
the Purchased Assets.  Seller is not obligated to make any payment to any person
for the use or other exploitation of any of the intellectual property underlying
the Purchased Assets.  Seller is free to use, modify, copy, distribute, sell,
license or otherwise exploit the intellectual property underlying the Purchased
Assets on an exclusive basis.  Seller has not developed jointly with any other
person or entity any intellectual property subject to sale herein with respect
to which such other person or entity has any right.  


(b) Seller has not transferred ownership of, or granted any exclusive license of
or exclusive right to use, or authorized the retention of any exclusive rights
to use or joint ownership of, any intellectual property that is or will be
transferred pursuant to this Agreement, to any other person or entity


(c) The Purchased IP constitutes all the intellectual property used in and/or
necessary to the conduct of the Business by Seller using the Purchased Assets as
it is currently conducted.


(d) The operation of the Business by Seller using the Purchased Assets,
including but not limited to the design, development, use, import, manufacture
and sale of the products, technology or services (including products,
technologies and services currently under development) of Seller, has not, does
not and will not, to the best of Seller’s knowledge, infringe or misappropriate
the intellectual property rights of any person or entity, violate the rights of
any person or entity (including rights to privacy or publicity), or constitute
unfair competition or trade practices under the laws of any
jurisdiction.  Seller has not received any notice from any person or entity
claiming that such operation or any act, product, technology or service
(including products, technology or services currently under development) of
Seller infringes or misappropriates the intellectual property rights of any
person or entity or constitutes unfair competition or trade practices under the
laws of any jurisdiction (nor is Seller aware of any basis therefore).


(e) There are no contracts, licenses or agreements between Seller and any other
person or entity with respect to the intellectual property underlying the
Purchased Assets under which there is any dispute regarding the scope of such
agreement, or performance under such agreement including with respect to any
payments to be made or received by Seller thereunder.


(f) To the Knowledge (as defined below) of Seller, no person or entity is
infringing, misappropriating or making any unlawful use of, any item of
Purchased IP and no asset owned or used by any other person or entity infringes
or conflicts with, any of the Purchased IP. “Knowledge” shall mean actual
knowledge or knowledge which is obtainable by the exercise of commercially
reasonable care.


(g) Seller has taken all reasonable measures and precautions that are required
to protect and maintain the confidentiality and secrecy of all the Purchased IP
(including the Source Code) protected as a trade secret of Seller.


 
6

--------------------------------------------------------------------------------

 
 
(h) To the Knowledge of Seller, none of the Purchased IP infringes or conflicts
with, nor has any Purchased IP ever infringed or conflicted with, any
intellectual property right of any other person or entity.


(i) None of Seller intellectual property was developed by or on behalf of or
using grants or any other subsidies of any governmental entity.


5.6 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any governmental body or any person,
including a party to any agreement with Seller, are required by or with respect
to Seller in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement.


5.7 Compliance with Laws.  Seller: (a) has complied with each, (b) is not in
violation of any, (c) has not received at any time any notice or other
communication regarding any actual or alleged violation of or failure to comply
with any, and (d) has not received any notices or other communication that any
event has occurred or any condition or circumstance exists that might (with or
without notice or lapse of time) constitute a violation of any legal requirement
that is applicable to Seller concerning the Business or the ownership of Seller
of the Purchased Assets.


5.8 Tax Matters. Seller has filed all federal, state, county, local and foreign
tax returns that are required to be filed for the Business and the Purchased
Assets or has timely requested extension thereof and has paid all taxes,
including sales and withholding taxes, penalties and interest, assessments, fees
and other charges relating to the Purchased Assets to the extent that the same
have become due and payable.


5.9 Litigation. There are no actions, suits, proceedings, orders or claims
pending or threatened against Seller, or pending or threatened by Seller against
any third party which relate to, or in any way affect, the Purchased Assets or
the operation of the Business.


5.10 Liabilities. There are no accrued, contingent or other liabilities of any
nature, either matured or unmatured (whether or not required to be reflected in
financial statements in accordance with generally accepted accounting
principles, and whether due or to become due) of the Business.


5.11 Solvency. Seller has not made a general assignment for the benefit of
creditors or filed any bankruptcy petition or similar filing or suffered the
attachment or judicial seizure of any of the Purchased Assets.


 
7

--------------------------------------------------------------------------------

 
 
5.12 Investment Representations.


(a)           The Seller confirms that he has been given sufficient access to
information regarding the Purchaser and in connection with his decision to
receive the Shares, as consideration under this Agreement, including the
opportunity to ask questions of, and receive answers from, persons acting on
behalf of Company and concerning the Purchaser’s financial affairs, prospects
and condition.  The Seller has received and carefully reviewed the information
and documentation relating to the Purchaser, including without limitation, the
Purchaser’s filings with the U.S. Securities and Exchange Commission.


(b)           The Seller represents and warrants that (i) he is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Shares to Seller has occurred only in the United States; and
(ii) Seller has such knowledge and experience in financial and business matters
as to make him capable of evaluating the risks of the prospective investment and
to make an informed investment decision.


(c)           The Seller represents, warrants and covenants that he shall
acquire the Shares issuable under this Agreement for his own account and not for
the account or on behalf of others, and he is doing so with the intent of
retaining such Shares as an investment and without the current intent to
redistribute such Shares.


(d)           The Seller acknowledges that: (i) no securities commission or
similar authority has reviewed or passed on the merits of the Shares issuable
under the Transaction Documents; (ii) there is no government or other insurance
covering such Shares; and (iii) there are risks associated with the acquisition
of the Shares.


(e)           The Seller acknowledges that, except as specifically set forth
elsewhere herein, (i) it must and shall bear the economic risk of holding the
Shares, which may be for an indefinite period of time, because at the time such
Shares are issued they are “restricted securities” and will not have been
registered under the Securities Act of 1933, as amended, or any other securities
law and, therefore, cannot be sold unless they are subsequently registered under
applicable federal and state securities laws or an exemption from such
registration is available; (ii) the Shares may not be resold or transferred on
the official stock transfer records of Company without furnishing to Company an
opinion of counsel reasonably acceptable to Company that such sale or transfer
of the Shares will not violate the registration provisions of applicable federal
and state securities laws; and (iii) certificates representing the Shares shall
have endorsed on them a restrictive legend to this effect.


(f)           The Seller acknowledges that Purchaser is relying on the
representations, warranties, covenants and acknowledgments in this Section 5.12
to ensure that any the Shares issued under the terms of this Agreement can be
issued in reliance on exemptions from registration requirements under United
States federal and state securities laws.


5.13 Representations Complete. None of the representations or warranties made by
Seller concerning or relating to the Purchased Assets and none of the statements
made in any exhibit, schedule or certificate furnished by Seller concerning or
relating to the Purchased Assets pursuant to this Agreement contains, or will
contain at the Closing Date, any untrue statement of a material fact, or omits
or will omit to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading.  


 
8

--------------------------------------------------------------------------------

 
 
6.           Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller that:
 
6.1           Organization.  Purchaser is duly organized, validly existing and
in good standing under the laws of the State of Nevada.


6.2           Authorization of Transactions.  Purchaser has full corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Purchaser and constitutes the valid and binding agreements of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforcement may be limited by application of equitable remedies and
principles and by insolvency, moratorium, bankruptcy, and similar laws.
 
6.3           Absence of Conflicts.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Purchaser do not and shall not conflict with, constitute a default under, result
in a violation of, or require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or other governmental body or agency, under (i) the provisions of
the articles of organization or bylaws of Purchaser, (ii) any law, statute, rule
or regulation to which Purchaser is subject or (iii) any judgment, order or
decree to which Purchaser is subject.


6.4           Valid Issuance of Shares.  The Shares constituting the underlying
consideration for the Purchased Assets shall, when issued, sold and delivered in
accordance with the terms of this Agreement, be duly and validly issued, fully
paid, and nonassessable, and will be subject to those restrictions on transfer
specified in Section 5.12(e) of this Agreement and any restrictions on transfer
under applicable state and federal securities laws.


6.5           Shares; Purchased Assets; Historic Business.  Purchaser has no
plan or intention to reacquire any of the Shares paid to Seller pursuant to
Section 2.1 of this Agreement.  Purchaser has no plan or intention to sell or
otherwise dispose of any of the Purchased Assets, except for dispositions made
in the ordinary course of business or transfers described in Section
368(a)(2)(C) of the Code.  Following the Closing, Purchaser intends to continue
the historic business of Seller with respect to the Purchased Assets or use a
significant portion of Seller’s historic business assets in its business.


7.           Seller’s Conditions to Closing. The obligations of Seller under
this Agreement are subject, at the option of Seller, to the satisfaction at or
prior to the Closing of the following conditions:


7.1 Purchaser shall have performed and satisfied all agreements required by this
Agreement to be performed and satisfied by the Purchaser at or prior to Closing.


Should the above condition not be satisfied to Seller’s satisfaction as of the
Closing, Seller shall be entitled to terminate this Agreement and the parties
shall have no further liabilities under this Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
8.           Purchaser’s Conditions to Closing.  The obligations of Purchaser
under this Agreement shall be subject to the fulfillment at or prior to the
Closing of the following conditions, unless waived by Purchaser:


8.1 Purchaser shall have satisfactorily completed all necessary technical
(including, but not limited to, software code review) and legal due diligence of
the Purchased Assets;


8.2 Purchaser shall have entered into independent contractor agreements with
each Consultant, including Paul Bragiel, Vincent Lauria, and Samuel Stauffer, in
forms reasonably satisfactory to Purchaser;


8.3 Seller shall have obtained all authorizations, consents and approvals of all
governmental agencies and authorities and executed all necessary agreements and
taken all such actions as are required to convey the Purchased Assets to the
Purchaser;


8.4 Seller shall have no litigation pending or threatened with respect to the
Purchased Assets;


8.5 From the date of this Agreement through the Closing Date, there shall not
have occurred any change, circumstance or event concerning the Purchased Assets
that has had or could be reasonably likely to adversely affect or substantial
impair the Purchased Assets;


8.6 Paul Bragiel, Vincent Lauria, and Samuel Stauffer shall each be physically
present in the Purchaser’s offices for no less than twelve (12) hours in order
to provide assistance with transfer of Source Codes and Websites, training on
Websites’ functionality and operations, and to communicate transfer to users of
the Websites.


8.7 All representations and warranties of Seller contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing; and


8.8 Seller shall have performed and satisfied all agreements required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing.


Should the above conditions not be satisfied to Purchaser's satisfaction, in its
sole discretion, as of the Closing, Purchaser shall be entitled to terminate
this Agreement without further liability between Purchaser and Seller.
 
 
10

--------------------------------------------------------------------------------

 
 
 
9. Tax Matters.
 
9.1 Transfer Taxes.  Seller shall be solely responsible for the payment of, and
shall pay when due, any sales, use, excise or similar transfer taxes (“Transfer
Taxes”) that are payable in connection with the sale of the Purchased
Assets.  The Parties shall cooperate, to the extent reasonably requested and
permitted by law, in reducing any Transfer Taxes payable in connection with the
sale of the Purchased Assets.
 
9.2 Responsibility for Taxes and Tax Returns.
 
(a) Subject to Section 9.2(c), Seller shall prepare and file all tax returns
required to be filed by Seller with a taxing authority (including tax returns
required to be filed after the Closing Date), to the extent such tax returns
include or relate to Seller’s operation of the Business or Seller’s use or
ownership of the Purchased Assets on or prior to the Closing Date.  The party
required by law to file a tax return with respect to Transfer Taxes shall do so
within the time period prescribed by law, and Seller shall promptly reimburse
Purchaser for any Transfer Taxes so paid by Purchaser upon receipt of notice
that such Transfer Taxes have been paid.
 
(b) Purchaser shall prepare and file all tax returns it is required to file with
respect to Purchaser’s ownership or use of the Purchased Assets or its operation
of the Business.
 
(c) “Pre-Closing Period” shall mean any taxable period or portion of a period
that begins on or before the Closing Date and ends on the Closing Date.  With
respect to any taxable period that begins before and ends after the Closing Date
(a “Straddle Period”), tax liabilities will be allocated to the Pre-Closing
Period by closing the books at the end of the Closing Date, except that tax
items of a periodic nature, such as property taxes or depreciation allowances
calculated on an annual basis, shall be allocated by apportioning a pro rata
portion of such taxes to each day in the relevant period.  The party required by
law to prepare and file any tax return for a Straddle Period shall do so in a
timely manner and shall be entitled to be paid or reimbursed for any taxes for
which it is not liable under this Section 9.2(c).
 
9.3 Reorganization.  It is the intent of the Parties hereto that the
transactions contemplated by this Agreement constitute a “reorganization” within
the meaning of Section 368(a)(1)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Parties hereto adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
Treasury Regulations promulgated under Section 368 of the Code.  Each of the
Parties hereto acknowledge that it has relied on its own tax advisors regarding
the tax consequences of the transactions contemplated herein and no Party is
making or may rely on any tax representations or warranties except as set forth
in this Section 9.3.  As soon as practicable, but in no event later than 12
months following the Closing Date, Seller shall liquidate and dissolve under
applicable state law and, in connection therewith, shall distribute to its
stockholders through a liquidating trust the Shares it receives pursuant to the
terms and conditions of this Agreement and its other properties.  The Parties
agree not to take any position on any tax return that is inconsistent with the
qualification of the transactions contemplated by this Agreement as a
“reorganization” within the meaning of Section 368(a) of the Code.
 
 
11

--------------------------------------------------------------------------------

 
 
9.4 Cooperation.  To the extent relevant to the Business or the Purchased
Assets, each Party shall (i) provide the other with such assistance as may
reasonably be requested in connection with the preparation of any tax return and
the conduct of any audit or other examination by any taxing authority or in
connection with judicial or administrative proceedings relating to any liability
for taxes and (ii) retain and provide the other with all records or other
information that may be relevant to the preparation of any tax returns, or the
conduct of any audit or examination, or other proceeding relating to taxes.


10. Post-Closing Covenants.  Seller hereby covenants that it will not, anywhere
in the world, challenge, or cause a third party to challenge, the validity and
ownership by Purchaser of the Purchased Assets and will not, anywhere in the
world directly or indirectly seek to register, defend, compromise or dispute any
rights in and to the Purchased Assets.  For a period of three (3) years after
the Closing Date, Seller hereby covenants that it will not, anywhere in the
world, directly or indirectly seek to register or otherwise acquire any rights
in any websites, domain names, trade names, trademarks, service marks, or other
intellectual property assets that are or may be, or that contain portions that
are or may be, confusingly similar to the Purchased Assets.  Seller also will
not use or cause to be used any copies of the Purchased Assets.


11. Confidentiality; Press Releases.  The Parties agree that the initial press
release or releases to be issued with respect to the transactions contemplated
by this Agreement shall be released by the Purchaser. The Seller will not make
or cause to be made any public announcement or issue any press release in
respect of such matters without the prior written consent of the Purchaser. The
Seller shall ensure that any nonpublic information provided to it by the
Purchaser in confidence shall be treated as strictly confidential and that all
such confidential information that the Seller or any of its respective
employees, attorneys, agents, investment bankers, or accountants may now possess
or may hereinafter create or obtain relating to the financial condition, results
of operations, businesses, properties, assets, liabilities, or future prospects
of the Purchaser, any affiliate thereof, or any customer or supplier thereof,
shall not be published, disclosed, or made accessible by any of them to any
other person at any time or used by any of them, in each case without the prior
written consent of the Purchaser; provided, however, that the restrictions of
this Section shall not apply (a) as may otherwise be required by law, (b) as may
be necessary or appropriate in connection with the enforcement of this
Agreement, or (c) to the extent such information was in the public domain when
received or thereafter enters the public domain other than because of
disclosures by the receiving party.


12. Indemnification.


12.1 Survival of Representations and Covenants; Indemnification, etc.


(a) The representations, warranties, covenants and obligations of each Party to
this Agreement shall survive:  (i) the Closing and the sale of the Purchased
Assets to Purchaser; and (ii) the dissolution of any Party to this
Agreement.  All of said representations and warranties shall remain in full
force and effect and shall survive for a period of 24 months following the
Closing Date.  


(b) Each party shall defend, hold harmless and indemnify the other party and
each of such party’s officers and directors (the “Aggrieved Party
Representatives”) from and against, and shall compensate and reimburse the other
party for, any and all liabilities, obligations, damages, losses, deficiencies,
costs, penalties, interest and expenses (collectively, “Losses”) that are
directly or indirectly suffered or incurred by the other party or the Aggrieved
Party Representatives to which the other party or the Aggrieved Party
Representatives may otherwise become subject at any time (regardless of whether
or not such Losses relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with: (i) any inaccuracy in or breach (including any
inadvertent or innocent breach) of, or any failure (including any inadvertent
failure) to comply with or perform, any  representation, warranty, statement,
information, covenant, obligation or provision contained in this Agreement; and
(ii) any liability to which the other party may become subject and that arises
directly or indirectly from or relates directly or indirectly to (A) any claims
concerning a product produced or sold or any services performed prior to the
Closing Date by or on behalf of such party, (B) the operation by such party of
the Business or use and ownership of the Purchased Assets prior to the Closing
Date, or (C) any failure to comply with any legal requirement in connection with
any of the transactions contemplated by this Agreement.


 
12

--------------------------------------------------------------------------------

 
 
13. Miscellaneous.


13.1 Further Assurances.  Seller shall execute and deliver such further
instruments of conveyance and transfer and take such additional action as
Purchaser may reasonably request to effect, consummate, confirm or evidence the
transfer to Purchaser of the Purchased Assets and any other transactions
contemplated hereby, all at Purchaser’s expense for its out-of-pocket expenses,
but without further compensation to Seller.


13.2 Assignment.  Neither this Agreement nor any right or obligation under this
Agreement is assignable in whole or in part by any Party without the prior
written consent of the other Parties and any attempted assignment without such
consent shall be null and void and of no force or effect.


13.3 Entire Agreement.  This Agreement, including any and all Exhibits and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the entire agreement between the parties the Parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, with respect to the same subject matter.


13.4 Amendments.  This Agreement may only be amended by a written agreement duly
signed by persons authorized to sign agreements on behalf of each Party.


13.5 Notices.  All notices, demands, requests, or other communications which may
be or are required to be given or made by any Party to the other Party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, or delivered by overnight air courier addressed as provided in the
preamble of this Agreement.


13.6 Governing Law and Jurisdiction.  The interpretation and construction of
this Agreement, to the extent the particular issue is controlled by state law,
shall be governed by and construed in accordance with the laws (but not
including choice of law provisions) of the State of California. The state and
federal courts located in County of Los Angeles, California shall have exclusive
jurisdiction to adjudicate all disputes between the parties concerning the
subject matter hereof.


13.7 Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.  Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.


13.8 Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective Parties and their permitted assigns and successors
in interest. 


13.9 Indemnification. Seller shall indemnify, defend and hold Purchaser harmless
from any and all claims, liabilities, costs, expenses, damages, and penalties
(including reasonable attorneys’ fees) arising from Seller’s breach of its
representation and warranties as set forth in this Agreement.


 
13

--------------------------------------------------------------------------------

 
 
13.10 Attorneys’ Fees. The prevailing party in any dispute concerning this
Agreement shall be entitled to recover reasonable attorneys’ fees incurred as a
result of defending or prosecuting the claim, as the case may be.


13.11 Expenses.  Each party shall be solely responsible for all expenses,
including finder’s fees, all legal and accounting fees, related costs and other
expenses incurred by it in connection with this Agreement; provided, however,
Purchaser will pay, directly to legal counsel to Seller, the reasonable fees and
expenses of such legal counsel, incurred solely and directly in connection with
the reorganization contemplated by this Agreement, not to exceed $6,000.


13.12 Joint Preparation. This Agreement shall be deemed for all purposes to have
been prepared through the joint efforts of the parties hereto and shall not be
construed for or against one party or any other party as a result of the
preparation, submittal, drafting, execution or other event of negotiation
hereof.


13.13 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party.


13.14 Injunctive Relief; Specific Performance.  The Parties agree that the
interest in the Websites and Domain Names represent unique interests. As such
the Parties hereto shall be entitled to seek injunctive relief and/or specific
performance, in addition to other remedies, to enforce a party’s rights under
this Agreement.


13.15 Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


13.16 Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.


13.17 Time of the Essence.  Time is, and at all times hereafter shall be, of the
essence in satisfying the terms, conditions and provisions of this Agreement.




[signatures on following page]

 
14

--------------------------------------------------------------------------------

 



 


 
IN WITNESS WHEREOF the parties have executed this Agreement on the date
specified in the preamble of this Agreement.
 
SELLER:
 
Team Awesome Productions, Inc.




/s/ Paul Bragiel                                         
Name:  Paul Bragiel
Title: CEO


PURCHASER:


CrowdGather, Inc.




By: /s/ Sanjay Sabnani                           
Name: Sanjay Sabnani
Title: CEO

 
15

--------------------------------------------------------------------------------

 



EXHIBIT A
 
Description of the Purchased Assets
 
 
A.  
The following completed Websites including, without limitation, any and all
associated software used in building the Websites, content posted therein, and
Website users lists and Website data bases containing any Website user or
Website information, including, without limitation personally identifiable
information regarding the Websites’ users and participants:

 


www.lefora.com
www.eamped.com
www.makeforum.org
www.maxforum.org
www.takeforum.com


 
B.  
The following Domain Names:

 
 
Seller owns the following domains registered with Godaddy Inc that are the
subject of the sale to Purchaser:
 
www.lefora.com
www.eamped.com
www.makeforum.org
www.maxforum.org
www.takeforum.com
www.forumnotifier.com
www.forumnotification.com
www.foruminvite.com
 
C.  
Additional add-ons that are installed with the above referenced forums, and will
be transferred to Purchaser include:

 
____________


 
D.  
Additional accounts that  with the above referenced forums, and will be
transferred and/or switched (as specified below) to Purchaser include:

 
____________________

 
16

--------------------------------------------------------------------------------

 

EXHIBIT B


 Form of Licensing Agreement

 
17

--------------------------------------------------------------------------------

 

EXHIBIT C


Assumed Liabilities and Obligations


None.

18

--------------------------------------------------------------------------------